Citation Nr: 0309915	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-42 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for shin splints.  

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for residuals of a 
right foot fracture.  

5.  Entitlement to an increased evaluation for pes planus, 
current evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.  

This appeal arises from a November 1990, April 1991 and 
February 1992 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 1997 the Board of Veterans' Appeals remanded the 
issues service connection for a back disorder, shin splints, 
gout, arthritis, residuals of a right foot fracture, a 
bilateral knee disorder and an increased rating for pes 
planus to the RO.  The RO in a July 2000 rating decision 
denied service connection for shin splints, a back disorder, 
gout and residuals of a right foot fracture and granted 
service connection for the degenerative changes of the left 
and right knees and ankles (claimed as arthritis).  The 
veteran did not indicate disagreement with the evaluations 
assigned for degenerative changes of the left and right knees 
and ankles.  For that reason those issues are not presently 
in appellate status.  Grantham v. Brown, 114 F.3d 156 (1997).  

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board found the VA examination 
obtained in June 1999 did not include responses to the 
Board's questions and for that reason the Board ordered 
additional development.  An additional VA examination was 
conducted in December 2002.  The Board has reviewed the VA 
examination and has determined that the development required 
has been completed.  


FINDINGS OF FACT

1.  The veteran originally injured his back in service in 
October 1980.  The veteran also suffered a back injury after 
his separation from the service in 1984.  A VA examiner 
stated the veteran's current low back disability was 
multifactorial in origin but a component began in service.  

2.  Service medical records in February 1980 noted the 
veteran had shin splints.  The veteran has reported symptoms 
of tenderness in the lower legs since service.  Current VA 
examination included a diagnosis of shin splints.  

3.  There is no current diagnosis of gout.  

4.  There is no record of a fracture of the right foot in 
service.  Post service X-rays of the right foot do not reveal 
a fracture of the right foot.  

5.  The veteran's bilateral pes planus produces marked 
pronation, marked tenderness of the plantar surfaces of the 
feet, marked inward displacement of the Achilles tendon, 
without spasm of the Achilles on manipulation.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Service connection for shin splints is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

3.  Service connection for gout is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

4.  Service connection for residuals of a right foot fracture 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

5.  The criteria for a 50 percent evaluation bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The RO generally kept the veteran apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  The 
RO wrote the veteran a letter in March 1997.  

In April 1991 the RO issued the veteran a statement of the 
case which explained the criteria used to rated flat feet and 
the evidence considered by the RO to rate his flat feet.  The 
statement and supplemental statements of the case explained 
the criteria for granting service connection and asked the 
veteran to complete forms to allow the RO to obtain his 
medical records.  

The Board remanded the claims for a VA examination in January 
1997 and when the VA examination was insufficient ordered an 
additional examination.  The RO notified the veteran of the 
provisions of VCAA by letter in September 2001.  Pursuant to 
the Board's remand, a VA examination was conducted in 
December 2002.  

These communications notified the veteran of the information, 
and medical or lay evidence, not previously provided to the 
Secretary, that was necessary to substantiate his claim, and 
explained which portion of that information and evidence, if 
any, was to be provided by the veteran and which portion, if 
any, the Secretary would attempt to obtain on his behalf.  
Consequently, there is no further duty to notify.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
pertinent evidence that is not of record.  He was also 
afforded a VA medical examination in conjunction with his 
claim, which included an opinion on the contended causal 
relationships, and the examination was also  adequate for 
rating his bilateral flat feet.  The Board finds that the 
medical evidence of record is adequate to adjudicate the 
claims.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  


Factual Background.  The veteran was examined prior to his 
entrance into the service in November 1976.  His spine, feet 
and lower extremities were noted to be normal.  On physical 
inspection in June 1977 no additional defects were noted.  On 
his Report of Medical History the veteran denied recurrent 
back pain, broken bones, and bone or joint deformity.  

January 1980 service medical records reveal a history of 
bilateral foot and lower leg pain.  The assessment was pes 
planus.  The veteran was sent to the podiatry clinic.  Right 
shin pain was noted.  February 1980 records noted ace 
bandages were applied to both legs to help relieve the shin 
splints.  

In October 1980 the veteran complained of having lower back 
pain for one week.  He was lifting in the chow hall when he 
first noted it.  He complained of decreased range of motion 
and extreme pain.  He denied any urinary abnormalities.  
Objective examination revealed good range of motion.  He had 
increased pain on flexion.  There was point tenderness in the 
lumbar area.  No muscle spasm was noted.  There was slight 
rigidity.  Slight leg raising was within normal limits to 90 
degrees.  Deep tendon reflexes were within normal limits.  
There was no edema or discoloration.  The assessment was mild 
lumbar strain.  The veteran was prescribed parafon forte and 
hot soaks.  

On service separation in May 1981 the spine, lower 
extremities and feet were noted to be normal.  

The RO granted service connection for flat feet in an October 
1982 rating decision and assigned a noncompensable rating.  

February 1984 VA X-rays of the feet noted the bones of the 
feet were otherwise unremarkable with no evidence of 
coalition of old or new trauma, arthropathy or bony 
disruption.  The impression was bilateral pes planus.  A VA 
examination was conducted in April 1984 and X-rays of the 
feet noted his bones were intact.  

In June 1984 the RO granted a 10 percent rating for the 
veteran's flat feet.  

September 1984 VA records reveal the veteran complained of 
intermittent pain in his shins.  A letter from a VA podiatry 
resident dated in October 1984 noted the veteran had 
bilateral shin splints.  

In May 1988 a VA examination noted the veteran stated he had 
shin splints secondary to overuse.  The veteran also 
complained of low back pain.  May 1988 X-rays of the feet 
revealed no evidence of acute fracture.  It was noted an 
electromyography (EMG) had been performed in 1985 for his low 
back.  November 1988 VA records noted the veteran had 
throbbing pain in the right foot.  The assessment included 
notations of R/O stress fracture, osteoid osteoma and tarsal 
tunnel syndrome.  

A VA bone scan in December 1988 was interpreted as revealing 
abnormalities in the right tarsal region and both knees 
consistent with degenerative joint disease.  

A March 1989 evaluation by Dr. DRW for the U. S. Department 
of Labor noted the physician had originally evaluated the 
veteran for injuries sustained in August of 1984.  The 
veteran denied any specific injury to his back at that time.  

An October 1990 VA examination indicates the veteran 
complained of pain in the right big toe.  It hurt when he was 
standing or walking.  When observing the veteran's gait the 
examiner noted right foot midstance pronation and left foot 
supination.  There was pain on examination.  There was pain 
at the metatarsophalangeal joints, bilaterally.  The veteran 
had plantar fascial pain in the right foot only.  There as 
pain and crepitance of the right first metarsophalangeal 
joint.  The assessment was excessive right foot pronation 
with possible limb length discrepancy, plantar fasciitis, 
Achilles tenosynovitis, tarsal tunnel syndrome and 
degenerative joint disease (hallux limitus) of the right 
first metatarsal phalangeal joint.  X-rays of the feet with 
multiple views of the feet including standing views showed 
bilateral pes planus deformity, but were otherwise 
unremarkable.  

In November 1990 the RO granted an increased rating to 30 
percent for the veteran's flat feet and denied service 
connection for a bilateral knee disorder.  The veteran 
submitted his notice of disagreement with the rating decision 
in January 1991.  He also submitted a claim for service 
connection for arthritis, a chronic foot disorder, shin 
splints and gout.  In April 1991 the RO denied service 
connection for arthritis, gout, a chronic bilateral knee 
disorder, an unspecified lower leg disorder, a disability 
manifested by shin splints, residuals of a right foot 
fracture and a back disorder; and denied a rating in excess 
of 30 percent for flat feet.  

The veteran appeared at a hearing in August 1991 and 
testified regarding his flat feet and bilateral knee 
disorder.  The RO denied service connection for headaches, a 
right ankle disorder, a low back disability and shin splints 
in February 1992.  

A VA podiatry and orthopedic examination was conducted in 
March 1992.  The veteran reported he had constant foot pain 
of variable intensity.  He had occasional swelling of the 
feet.  Changing his athletic shoes and going barefoot 
relieved his foot pain.  He had pain in the Achilles tendon 
when pushing off when he went up and down stairs.  
Examination revealed no plantar tenderness of either foot.  
There was complete loss of the longitudinal arch, 
bilaterally.  There were no extensive callosities on his 
feet.  When barefoot there was slight pronation of the feet.  
X-rays of the feet revealed mild pes planus, bilaterally.  
There were no heel spurs or other significant findings.  

In March 1992 the RO received records from Dr. AMA.  They 
included August 1985, April 1989 and October 1989 evaluations 
and reports prepared for the United States Postal Service.  
The August 1985 evaluation revealed the veteran had stopped 
working due to foot pain.  The veteran stated there was no 
specific history of a back injury.  He began to develop pain 
in the low back around September 1984.  He went to VA and 
Kaiser and X-rays were taken.  He was told he had the 
beginnings of arthritis.  The veteran had low back pain at 
times.  Sometimes he had numbness at the back of his lower 
right thigh.  Examination revealed his back was straight.  On 
forward flexion he could reach the floor.  Extension was to 
40 degrees, side bending was to 30 degrees to the right and 
left.  Neurological evaluation revealed his deep tendon 
reflexes were +2 in the lower extremities.  Babinski was 
negative, right and left.  Sitting straight leg raising could 
be done.  Straight leg raising was to 60 degrees, 
bilaterally.  There was negative Lasegue's right and left.  
In the prone position Ely's test was negative bilaterally.  
There was no particular tenderness to palpation in the low 
back.  No tenderness along the sciatic notch on the right or 
left.  Dorsalis pedis pulses were good, bilaterally.  August 
1985 X-rays of the lumbosacral spine reveal disc space 
narrowing of the L5-S1.  

X-rays of the right foot taken at Kaiser Permanente in August 
1995 revealed mild degenerative spurring of the margins of 
the first MP joint with no evidence of fracture.  

An October 1995 letter from the veteran's physician at Kaiser 
Permanente revealed the veteran was followed in the podiatry 
clinic.  The diagnosis was pes planus and degenerative joint 
disease of the right mid foot.  X-rays of the right foot 
taken in August 1995 showed minimal degenerative change at 
the first metatarsophalangeal joint and no evidence of 
fracture.  X-rays of the right foot in September 1995 
revealed a mild bunion with a small exostosis of the first 
metatarsal and a large retrocalcaneal spur of the right heel.  
His most recent follow-up of the right mid foot pain was in 
October 1995.  His physician stated the veteran should be 
able to perform regular jobs if they did not require lifting, 
bending or extended periods of time on his feet.  November 
1996 records from Kaiser Permanente included an assessment of 
? herniated nucleus pulposus L5, resolving.  

A March 1997 Memorandum from the United Stated Post Office 
noted the veteran's history of recurrent episodes of pain and 
swelling of the feet which were precipitated by prolonged 
standing, walking or repetitive heavy lifting.  

A VA examination of the veteran's feet was performed in June 
1999.  The veteran reported he was currently being followed 
at Kaiser Permanente.  Orthotics were made for him.  He 
complained of shooting pain from his little toe, dorsal to 
the plantar side of his foot to his large toe, especially 
when walking.  He could not put his full weight on his right 
foot so he walked with a cane.  The examiner noted the 
veteran walked with a cane, guarding full weight bearing on 
his right foot.  Examination of the feet revealed a small .5 
mm callus on the left small toe.  There was no bowing of the 
tibials.  The diagnosis was mild pes planus.  

In June 1999 the veteran also told the VA examiner he had 
bilateral shin tenderness and inflammation.  It began in 1981 
and had gradually decreased.  Currently he had mild 
tenderness but not as severe as in 1981.  He was able to 
stand for approximately two hours before the shin pain 
started.  The right leg and foot was mildly swollen, non-
pitting.  An impression of bilateral shin splints was noted 
by the VA examiner.  

The VA examiner also diagnosed lumbosacral strain.  The 
report did not address the specific questions outlined in the 
remand by the Board.  For that reason the Board requested 
additional development.  

In response to the Board's request for additional development 
in July 2002 a VA examination was conducted in December 2002.  
The veteran stated he had pain in the balls of both feet 
since 1979.  It was slowly worsening.  There was intense pain 
in the medial aspects of both metatarsophalangeal joints over 
the great toes and the first and second metatarsophalangeal 
joints gave him pain and a sensation of numbness.  He had 
tried supports but they did not help.  He used a shoe called 
an AND1 which he wore to the examination.  He was limited in 
his ability to walk and stand due to pain in the feet.  He 
walked with a rather antalgic gait, mainly on the outsides of 
his feet, imparting a genu varus orientation to his legs and 
knees.  

Physical examination of the feet revealed no obvious 
callosities.  There was marked tenderness across the 
metatarsophalangeal joints of the plantar surfaces and 
plantar fascia of the first and second toes.  No corns or 
plantar warts were seen.  There was severe pes planus with 
inward bowing of the Achilles tendons, bilaterally.  The 
Achilles tendons were nontender.  There was no discomfort 
with manipulation of the Achilles tendons.  There was no 
obvious spasm of the Achilles tendon.  The right foot was 
markedly tender in the third mid-metatarsal with no obvious 
bony disorder palpable.  The assessment was bilateral, 
moderately severe pes planus with bilateral plantar 
fasciitis.  

The VA examiner reviewed the claims folder and answered the 
questions from the Board as to the veteran's pes planus as 
follows.  The veteran's ankles were moderately severely 
pronated.  There was pain on manipulation of the 
metatarsophalangeal joints of the great toe and the second 
toe and tenderness of the plantar aspect of that region.  The 
veteran indicated his right foot swelled with use.  No 
swelling or callosities were seen that day.  There was marked 
pronation and tenderness of the plantar surfaces of the feet.  
There was no spasm of the Achilles tendons on manipulation.  
There was marked inward displacement of the Achilles tendon.  
There were no orthopedic shoes or appliances.  

The VA examiner asked the veteran about having gout.  The 
veteran denied having gout.  He had never taken any 
medications for gout.  He was not aware of having been 
specifically diagnosed with gout.  Physical examination found 
no evidence of gout.  The assessment was gouty arthritis not 
found.  

The VA examiner assessment was status post shin splints.  
Examination revealed some mild tenderness in the medial 
aspects of the shins.  

Lumbar strain with degenerative disc disease and degenerative 
joint disease of the lumbar spine was diagnosed.  The veteran 
reported the gradual onset of back pain in 1979 to 1981.  He 
developed pain with physical activity.  He had to do long 
walks  on patrol wearing backpacks that were reasonably 
heavy.  It had not really limited him from any activities and 
had not limited him from work until 1984.  The veteran gave a 
history of an injury to the spine in 1984.  He fell off of a 
porch and flipped over backwards.  He fell down one flight of 
stairs and hit the ground.  Since that time he had severe 
pain in his back.  He had pain shooting down his right leg at 
times to the thigh.  The VA examiner also addressed the 
questions of the Board as to the etiology of the veteran's 
lumbar disorder.  The VA examiner wrote that the veteran's 
lumbar condition was multifactorial.  His lumbar condition 
was related to both conditions in service in 1979 and 1981 
and due to an injury in 1984.  The examiner was unable to 
discern before 1984 that the veteran had a specific 
disability but he was having pain and voluntarily limiting 
some activities prior to his injury.  Since the veteran was 
restricted by his foot disorder it was difficult to ascertain 
specific disabilities related to the lumbar spine.  The 
examiner did not feel the veteran's pes planus had caused or 
aggravated his back problem.  The initial back injury 
occurred in 1979 and the second in 1984 substantially 
worsened his back disability.  

In March 2003 the Board sent a letter to the veteran.  The 
letter notified him of the new evidence the Board had 
received, the December 2002 VA examination report.  The 
veteran responded that he had no new evidence or argument to 
present in March 2003.  

SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(2002).  When there 
is such aggravation of a non-service- connected disability, 
which is proximately due to or the result of a service-
connected condition, the veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  





Analysis.  
Back Disorder

The service medical records note the veteran injured his back 
in service in October 1980.  The diagnosis was lumbar strain.  
There are no other references to a back disorder or 
complaints of back pain in service.  The veteran also has 
reported a post service back injury in 1984.  Current medical 
records include diagnosis of degenerative disc disease of the 
lumbar spine.  

The claims folder did not include any competent medical 
evidence which addressed the question of whether of not the 
current back pathology was related to service.  The Board 
remanded the claim in January 1997 to obtain a medical 
opinion as to the etiology of the current back disorder.  
When the VA examination report of June 1999 did not address 
the question an additional examination was requested.  

The only competent evidence of record addressing the issue of 
the relationship between service and the current back 
disorder is the VA examination report of 2002.  The VA 
physician stated the veteran's current back disorder was 
"multifactorial" in origin.  He stated the heavy lifting in 
service had increased the veteran's risk of developing a 
lumbar disorder at a relatively young age.  He related the 
current lumbar disorder to both service and the post current 
1984 back injury.  

The Board has resolved doubt in favor of the veteran and 
determined that service connection for a lumbar strain with 
disability of the lumbar spine is warranted.  38 C.F.R. 
§ 3.102 (2002).  

Shin Splints

In reviewing the record, the Board notes that the service 
medical records show that the veteran was evaluated for lower 
leg pain in January 1980.  It was reported in February 1980 
that he was treated for shin splints.  Post-service VA 
medical records show that, in September 1984, the veteran 
again complained of intermittent pain in his shins and, the 
following month, he was seen in the VA podiatry clinic for 
bilateral shin splints.  A May 1988 VA examination also noted 
shin splints, and VA examination reports in June 1999 and 
July 2002 included diagnoses of bilateral shin splints.  

The regulations provide that with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote are service 
connected, unless clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b).  

The veteran has consistently complained of lower leg pain 
since service.  There is nothing in the record which 
indicates an intercurrent cause for the current complaints of 
lower leg pain.  The evidence demonstrates diagnosis of shin 
splints in service with continuing post service diagnosis of 
bilateral shin splints.  

Service connection for shin splints is warranted.  38 C.F.R. 
§ 3.303(b).  

Gout

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service medical records do not include any references to 
gout.  The VA examiner in December 2002 stated that physical 
examination did not reveal evidence of gout.  The claims 
folder does not include a current diagnosis of gout.  

In the absence of a current diagnosis of gout, service 
connection for gout is not warranted.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Residuals of a Right Foot Fracture

The veteran contends he fractured the right foot in service.  
Service medical records do not include any evidence of a 
right foot fracture.  Post service X-ray examinations have 
not revealed any findings of a fracture of the right foot.  

The Board noted the VA examiner in December 2002 included an 
assessment of status post right foot, third metatarsal 
fracture in his report.  A review of the December 2002 VA 
examination report reveals the only evidence noted of the 
residuals of the right foot fracture were the statements of 
the veteran to the examiner given as a recital of his 
history.  The examination report states the veteran preferred 
not to have any X-rays that day.  The examiner noted there 
were several claims folders present for his review.  He did 
not indicate he reviewed them.  He did not refer to any 
findings in service or subsequent clinical evidence that 
indicated the veteran had suffered a fracture of the right 
foot.  Physical examination revealed no obvious bony disorder 
was palpable. 

The assessment of the VA examiner in December 2002 is 
inconsistent with the clinical record.  A review of the 
service medical records and post service medical records 
including X-rays of the feet do not include any findings of 
trauma or fracture of the right foot.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical 
opinion is inadequate when it if unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board also noted November 1988 VA records that included 
an assessment of "R/O stress fracture."  In that instance 
the VA examiner listed several possible pathologies to 
account for the veteran's throbbing right foot pain.  A 
subsequent VA bone scan in December 1988 revealed 
degenerative joint disease of the right tarsal region, not a 
fracture.  

The Board has placed greater weight on the clinical records 
particularly the X-rays of the feet and bone scans performed 
since service which do not reveal evidence of a fracture of 
the right foot.  February 1984, April 1984, May 1988, October 
1990, March 1992 VA X-rays of the feet and August and 
September 1995 X-rays from Kaiser Permanente do not include 
any findings noted to be related to a fracture of the right 
foot.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating Pes Planus

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Acquired flatfoot that is severe; with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, with characteristic callosities with bilateral 
involvement is rated as 30 percent disabling.  Pronounced; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances with bilateral involvement is rated as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).  

When there is a question as to which of two evaluations 
should be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

Analysis.  The veteran's pes planus of the feet with mild 
hallux valgus and degenerative changes of the first 
metatarsophalangeal joints is currently rated as 30 percent 
disabling.  After reviewing the evidence of record the Board 
has concluded the veteran's pes planus more nearly 
approximates the criteria for a 50 percent rating for pes 
planus.  

A 50 percent rating requires marked pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).  The VA examiner in 
July 2002 indicated there was marked pronation.  Extreme 
tenderness of the plantar surfaces of the feet is also 
required.  Again in July 2002 the examiner stated there was 
marked tenderness.  The criteria also include marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation.  There was marked displacement of the Achilles 
tendon but no spasm.  There is no indication in the record 
that the veteran's pes planus would not be improved with 
orthopedic shoes or appliances.  The examiner noted the 
veteran wore AND1 shoes but did not indicate if there were 
orthopedic shoes.  A review of the history notes that the 
veteran has been given pads and other aids at various times, 
but there is no indication whether or not his symptoms are 
improved with the use of orthopedic shoes or appliances.  

Although the veteran's pes planus does not produce all of the 
symptoms noted in the criteria, the majority of the listed 
requirements were found on examination.  The marked pronation 
and marked inward displacement of the Achilles tendon more 
nearly approximate the level of disability outlined in the 
criteria for a 50 percent rating than those listed for a 30 
percent rating.  38 C.F.R. § 4.7 (2002).  For that reason a 
higher rating to 50 percent is applicable.  The Board further 
notes that the 50 percent rating is the maximum evaluation 
allowed under the diagnostic code for rating bilateral flat 
feet or pes planus.  38 C.F.R. § 4.71a, Code 5276.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes the veteran left his job at the 
United Stated Post Office due to his foot and back pain.  
That job required standing for prolonged periods and lifting.  
In this instance the nature of his job indicates that any 
veteran with the same disability would have difficulty 
performing those tasks.  The veteran's bilateral pes planus 
does not present an unusual or exceptional disability 
picture.  








ORDER

Service connection for a low back disability is granted.  

Service connection for shin splints is granted.  

Service connection for gout is denied.  

Service connection for residuals of a right foot fracture is 
denied.  

An increased rating to 50 percent for bilateral pes planus is 
granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	R. F. Williams 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

